Carro, J. P. (dissenting).
In this action by unleased occupants of New York City-owned in rem buildings to compel defendants to evaluate plaintiffs and those similarly situated for legal tenancies pursuant to New York City’s Unauthorized Occupant Policy (UOP), the proposed intervenors should have been granted leave to intervene, since it has been shown that each of them has a real and substantial interest in the outcome of the litigation (see, Plantech Hous. v Conlan, 74 AD2d 920, appeal dismissed 51 NY2d 862). In partially denying plaintiffs’ claims under the Equal Protection Clauses of the United States and New York State Constitutions, the court noted that all evaluations under the UOP must take *15place before any eviction process may begin. Accordingly, and in light of the defendants’ assertion on appeal that they interpret the order to permit the continuation of all eviction proceedings commenced prior to this litigation, the preliminary injunction should be expanded to enjoin those eviction proceedings commenced after the promulgation of the UOP, regardless of whether they were instituted prior to the commencement of this litigation. This additional injunctive relief is necessary to maintain the status quo (see, Golfinos v 400 Coop. Corp., 110 AD2d 522).
The IAS court correctly granted plaintiffs a preliminary injunction upon an appropriate showing of a likelihood of success on the merits, irreparable injury were the injunction not granted, and a balance of the equities in their favor (see, Rockland Dev. Assocs. v Village of Hillburn, 172 AD2d 978). Plaintiffs were not obliged to show a certainty of success on the merits (Parkmed Co. v Pro-Life Counselling, 91 AD2d 551). The risk of being rendered homeless is a risk of suffering an irreparable injury (McCain v Koch, 117 AD2d 198, 211, revd on other grounds 70 NY2d 109). Given the scope of the preliminary injunction, and considering that irreparable harm has been shown, the alleged delay in the City’s provision of in rem apartments to present shelter residents that may result from this injunction is not sufficient to tip the balance of equities in the City’s favor (cf., Town of Porter v Chem-Trol Pollution Servs., 60 AD2d 987).
The IAS court correctly determined that plaintiffs showed a likelihood of success on their claim that defendants’ refusal to provide them and those similarly situated with a full evaluation under the UOP prior to the commencement of eviction proceedings violates their right to due process. While plaintiffs concede that they have no right to continued occupancy of in rem apartments as such, and although there is ordinarily no due process right to participate in an application process unless there is some property right to be expected at the end of that process (Mehta v Surles, 720 F Supp 324, 335, affd in relevant part 905 F2d 595), substantive limits on City officials’ discretion within the application process may create a property interest in the application procedure (Spano v McAvoy, 589 F Supp 423, 428). Even informal rules can create the requisite property interest if there is such a legitimate expectation (see, Bykofsky v Hess, 107 AD2d 779, 781, affd 65 NY2d 730, cert denied 474 US 995). The key is whether or not the process does more than establish mere procedural require*16ments (BAM Historic Dist. Assn. v Koch, 723 F2d 233, 236-237).
Here, under the UOP, all unauthorized occupants must be evaluated to determine whether they qualify for priority, claim of right, or special circumstances status, and all such households will be given a legal lease unless they meet certain negative criteria, characterized under the umbrella of "unacceptable activity.” Due process rights obtain because there are consequences attached to particular circumstances, and because explicitly mandatory language establishes specified substantive predicates to limit discretion under the UOP (see, Wallace v Robinson, 940 F2d 243, 246-247).
Although the IAS court recognized that the discouraging of unauthorized entry into in rem apartments is a legitimate governmental interest, the record supports the court’s preliminary conclusion that, while occupants who took entry of their apartments after a cutoff date established in the UOP may not be considered for priority household status, they are considered for claim of right and special circumstances household status. Accordingly, the relationship between the stated municipal goal and the distinction between those postcutoff applicants seeking priority status and those seeking either of the other two statuses is so attenuated as to render the distinction arbitrary or irrational (see, Cleburne v Cleburne Living Center, 473 US 432, 446). Accordingly, to the limited extent that the IAS court found that plaintiffs are likely to prevail in their claim of violation of the Equal Protection Clauses of the Federal and State Constitutions, that finding is supported by the record. The record also supports the IAS court’s conclusion that the remaining distinctions emphasized by plaintiffs are rationally related to a legitimate governmental interest, even though one class of needy persons is denied public assistance that is potentially available to others (see, Matter of Lee v Smith, 43 NY2d 453, 460).
Accordingly, the order of the Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about July 12, 1991, which, inter alia, granted plaintiffs’ motion pursuant to CPLR 6301 and 6311 for a preliminary injunction, denied defendants’ cross motion pursuant to CPLR 3211 (a) (7) for dismissal of the complaint, and denied the proposed interveners’ motion pursuant to CPLR 1013 for an order permitting their intervention as plaintiffs, should be modified to grant the motion for leave to intervene and to expand the preliminary injunction so as to enjoin the continuation or commencement *17of any eviction proceedings against any unleased occupant of a City-owned in rem building commenced after the promulgation of the 1988 Unauthorized Occupant Policy of the New York City Department of Housing Preservation and Development, and otherwise affirmed. Seven orders of the same court, entered on July 17, 1991, and two orders of the same court, entered on July 22, 1991, all of which denied motions to intervene by the proposed intervenors, should be reversed, and the motions for leave to intervene granted.
Rosenberger, Wallach and Asch, JJ., concur with Ross, J.; Carro, J. P., dissents in a separate opinion.
Order of the Supreme Court, New York County, entered on or about July 12, 1991, is modified, on the law and on the facts, to the extent of denying the motion of plaintiffs for preliminary injunctive relief, vacating the preliminary injunction, and granting the cross motion of defendants to dismiss the complaint; the complaint is dismissed, and the order is otherwise affirmed, without costs.